ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                )
                                            )
Sauer Incorporated                          )      ASBCA No. 61801
                                            )
Under Contract No. W912HN-1 O-C-0054        )

APPEARANCE FOR THE APPELLANT:                      Gina P. Grimsley, Esq.
                                                    Sauer Incorporated
                                                    Jacksonville, FL

APPEARANCES FOR THE GOVERNMENT:                    Michael P. Goodman, Esq.
                                                    Engineer Chief Trial Attorney
                                                   Zachary F. Jacobson, Esq.
                                                    Engineer Trial Attorney

                              ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: November 19, 2019



                                                MARK A. MELNICK
                                                Administrative Judge
                                                Armed Services Board
                                                of Contract Appeals


       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 61801 , Appeal of Sauer Incorporated,
rendered in conformance with the Board' s Charter.

      Dated:



                                                PAULLA K. GATES-LEWIS
                                                Recorder, Armed Services
                                                Board of Contract Appeals